DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The substitute specification filed 6/27/20019 has no description (or reference) to Figure 4 of the accompanying replacement drawing sheets.  Applicant indicates that Figures 4a-4c replace Figure 4, however the replacement sheets contain a Figure 4.    
Appropriate description is required.

Drawings
Replacement drawings were received on 6/27/2019.  These drawings are entered, but objected to.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “interface between output from the TFM and a fire control system (FCS) guidance subsystem and a weapon to target assignment (WTA) module” of claim 1, the “on-board multiple target detection and tracking (MTT), data association (DA), and track file management (TFM) system” of claims 1 and 6, (in particular such a system installed on each sensor per claim 1), and the “weapon target assignment (WTA) system” of claims 1 and 6 must be shown or the feature(s) canceled from the claim(s).  It is observed that the illustrated components of Figures 3 and 4a-4c have few components in common with the elements 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the first limitation establishes two or more sensors configured to “capture angle only measurements…using a GNN/DA algorithm”.  However, the claimed algorithm (“A data association (DA) scheme”) is claimed “to pair individual sets of angle only measurements from individual targets detected by individual sensors”.  As such, it is not clear what it means for angle only measurements to be captured “using” the GNN/DA, particularly given that as claimed it is the GNN/DA which uses the measurements already detected by the sensors.  Capturing angle-only measurements does not appear that it would be a part of a GNN/DA algorithm but if this is the intent there is an apparent missing element from the claim, i.e. a step other than the DA scheme and which provides the manner in which the GNN/DA is “used” by a sensor for the function of capturing angle-only measurements.
	Claim 6 at lines 2-3 introduces a step of “processing images from at least one sensor mounted on a ground based vehicle” and indicates “wherein there are two or more vehicles…”.  It is not clear what limitation the “wherein” statement imposes on the method, where the “processing” is established for images from “at least one sensor” on “a ground vehicle”, yet there are “two or more vehicles” with unspecified relevance.   Is this intended to require that the “processing” is in fact of images from two or more 
Claim 6 indicates “the at least one sensor having an on-board multiple target detection and tracking (MTT), data association (DA), and track file management (TFM) system installed thereon”, and subsequently “wherein the multiple target detection and tracking (MTT), data association (DA), and track file management (TFM) system are configured to direct the following operations…”.  The first limitation establishes a “system”, yet the second limitation indicates that this system “are configured”.  Initially, it would appear that “are” should read--is--, however, the claim later makes additional references to “the track file management (TFM) system” individually whereas no further reference is made to “MTT” or “DA”.  As such, the composition of the claimed “system” (or systems) that performs the various steps of the method is not clear in general and the metes and bounds cannot be determined, particularly as the Figures do not correspond with the components recited in the claim by name or general arrangement.  For example, the specification refers to Figure 3 as a “MTT system”, which itself comprises several “modules”, one of which (36) is indicated as “the front end of the DA”, and all of which are separate from several sensors (32) themselves of the “MTT system”, whereas it is claimed that a sensor itself has the MTT, DA, TFM “system”.   The corresponding portion of claim 1 is likewise indefinite.   
	Additionally regarding claim 6, the wording that the MTT, DA, TFM system “are configured to direct the following operations…” followed by a list of operations renders the metes and bounds of the method indefinite.  In particular, it cannot be determined whether the claimed method includes each of the listed “operations” as part of the 
Finally concerning the MTT, DA, TFM “system” (or systems?) of both claims 1 and 6, it is not clear what these elements encompass.  It is indicated that it/they collectively “are configured to direct” a series of operations, but it is not clear what it (or they) actually is/are.  The system(s) is/are not found to be established terms of the art with defined scope at the time the application was filed and the specification is not found to define them.  Clarification is required.  If Applicant regards this/these as known elements in the art having an established scope, reference to publications disclosing such and an explanation of how the claimed invention is an “improvement” thereon (note claim 1 preamble) is requested, as the specification lacks any such discussion to aid in the understanding of what Applicant regards as the inventive improvement. 
Further regarding claim 6, at the top of page 25 and the corresponding portion of claim 1 it is not clear what the role of the “via the fire control system” language is.  Is this to say that the “process(ing)” step/function is “via the fire control system”, that the “target location measurements” (may be) “correlated with predicted target tracks via the fire control system”, or that the “predicted target tracks” themselves are “via the fire control system” (e.g. received at the MTT,DA, TFM system by way of the FCS), or something else?  What are the “predicted target tracks”? Further concerning claim 6, there is insufficient antecedent basis for “the fire control system”.  The claim previously introduces “a fire control subsystem (FCS)” and it is not clear if this is the intended “system” being referenced at page 25, but it is observed that the “subsystem” is referenced by name only, indicating that the at least one sensor which has the “on-
Further regarding page 25 of claim 6, it is not clear what a step of “associating” potential target tracks via a gating system encompasses.  The claim does not indicate anything that the potential tracks are “associated” with and it is not clear what a step of “associating” alone is, especially performed “via” an unspecified “gating system”. 
Additionally regarding this limitation, it is indicated that in the “associating”, “potential targets tracks that fall within a gating threshold” are chosen as active tracks.   The metes and bounds of this “gating threshold” cannot be determined, as it provides no indication as to what the threshold is of. Is this an angular threshold or some other “track” property?  Is this a threshold used for determining a relationship of a potential target track to another potential target track?  To a known target track (e.g. “predicted target tracks” from the previous limitation)? To something else? 
The corresponding portion of claim 1 concerning the “associate” function is likewise indefinite.   
Claim 6 at page 25 has two separate steps of “feeding output from the track file management (TFM) system to a (the) weapon target assignment system (WTA)”, separated by a step of “pairing an active target track with a correct individual target”, however the second “feeding” is claimed as being “to guide multiple weapons onto a collision course with respective multiple individual targets by pairing the correct active target with the correct individual target”.   It is not clear what the difference is, if any, between the two “feeding” steps and two “pairing” steps (e.g. “pairing an active target” vs. “comparing the correct active target”), or if both are in fact intended.  It appears the 
The corresponding portion of claim 1 does not include the repeated “pairing” and “feeding”, but the language for the function: “feed output from the track file management (TFM) system to the weapon target assignment (WTA) system to guide each of the multiple weapons onto a collision course with one of the one or more targets by pairing the correct active target track with correct one or more targets” is itself indefinite.  It is not clear what performs the “pairing”; is this the WTA system or the MTT, DA, TFM system?  It appears that the “output” fed from the TFM would be the “active target tracks”, a.k.a. “target state estimates” of the previous limitation and therefore the “pairing” would be performed by the WTA system, however the claim earlier (page 22) introduces a “data association scheme” to pair sets of angle only measurements using an EKF of “target state estimates” which appears as though it would correspond to the “pairing” indicated in the final limitation, yet is done on board the sensor, not by a WTA system.  It is additionally observed where “WTA” is introduced on page 22 it is referred to as a WTA “module”, whereas in the final limitation a WTA “system” is referenced.  It is not clear if there is in fact a WTA “system” separate from a WTA module, and there is insufficient antecedent basis for “the weapon target assignment (WTA) system”.  It is likewise not clear from the chosen wording if the WTA module (and/or system) is intended to be part of the “improved” (MTT) system that the claim is directed to or if instead the claimed system is not limited by the WTA (or its functions).    


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detecting and processing “angle only measurements”, does not reasonably provide enablement for detecting and processing any “target location measurements” as encompassed by the claims (claim 1, page 23, lines 3-10; claim 6, page 24, final four lines).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  It is clear from the disclosure that the invention is directed specifically to angle only measurements (e.g. [0002], [0004]), with reference to generic “target location measurements” being found only where the claims are summarized at [0005] and [0008].  The detailed description discusses angle measurements exclusively ([0028]-[0029], [0031], [0112], [0115]), and angle-specific programming is part of the disclosed association algorithm (e.g. [0035], etc.) which is not compatible with other types of .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art generally relates to multiple target tracking, including angle-only sensing and/or for application to weapon targeting. Willingham discloses fire control using EO/IR sensor target tracks.
No meaningful determination of patentability with respect to the prior art can be made given the uncertainty concerning the scope of what Applicant regards as the invention as indicated above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103.  The examiner can normally be reached on M, W, Th, 8:00 AM-6:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646